Citation Nr: 1100980	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-19 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to an initial disability rating in excess of 10 
percent for low back disability with radiculopathy, prior to 
January 13, 2009.

2.  Entitlement to a disability rating in excess of 20 percent 
for low back disability with radiculopathy, from January 13, 2009 
to the present.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1985 to January 1989 
and from June 2004 to December 2005.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a  June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In April 2010, the Veteran testified before the undersigned 
Veterans Law Judge during video conference hearing held at the 
RO.  A transcript of the hearing has been associated with the 
claims file.

The issue of an increased disability rating for the low back 
disability from January 13, 2009, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to January 13, 2009, the Veteran's low back disability was 
manifested by pain; flexion generally ranging from 0 to 90 
degrees, with pain observed at 40 degrees; extension generally 
ranging from 0 to 30 degrees, with pain observed at 18 degrees; 
tenderness to palpation; and spasms. 




CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for the low 
back disability with radiculopathy prior to January 13, 2009, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 
2010); 38 C.F.R. §§ 3.102, , 4.1-4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a; Diagnostic Codes 5242, 5243 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in April and May of 2008, the Veteran was 
notified of the information and evidence necessary to 
substantiate his original service connection claim.  VA told the 
Veteran what information he needed to provide, and what 
information and evidence that VA would attempt to obtain.  Under 
these circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  

As to the issue of a higher initial disability rating for the now 
service-connected low back disability, an increased rating is a 
"downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has been 
made, section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006) (citing Dingess).

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private  medical 
treatment records have been obtained.  He was provided 
appropriate VA medical examinations.  There is no indication of 
any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Legal Criteria for Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply to 
the Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the Veteran's entire history is reviewed 
when assigning a disability rating, 38 C.F.R. § 4.1, where 
service connection has already been established and an increase 
in the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in the present case, the Board 
notes that the Veteran is appealing the initial assignment of a 
disability rating, and as such, the severity of the disability is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in 
determining the present level of a disability for any increased 
rating claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.


The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14  
(precluding the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses). 
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated functional 
loss in light of 38 C.F.R. § 4.40, which requires the VA to 
regard as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995). 
 
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the diagnostic code 
provisions predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996). 
 
The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability prior to January 13, 2009

The Veteran contends that his low back disability, with 
associated radiculopathy, is more severe than what is reflected 
by the previously assigned disability ratings.  By way of brief 
history, the RO originally assigned a 10 percent disability 
rating for the low back disability, effective April 11, 2008.  In 
the March 2009 rating decision, the RO increased the disability 
rating to 20 percent, effective January 13, 2009.  Throughout the 
appeal, the low back disability has been rated under Diagnostic 
Code 5242.  See 38. C.F.R. § 4.71a, Diagnostic Code 5242.

The Schedule for Rating Criteria indicates that disabilities of 
the spine under Diagnostic Codes 5235 to 5243 will be evaluated 
under a General Rating Formula for Diseases and Injuries of the 
Spine.  Diagnostic Code 5242 used for the evaluation of 
degenerative arthritis of the spine.

The General Rating Formula assigns evaluations with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by the residuals of the 
injury or disease.  Under this formula, a 20 percent evaluation 
is for assignment when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees or with a combined range of motion not greater than 
120 degrees or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent evaluation 
is for assignment when forward flexion of the thoracolumbar spine 
is 30 degrees or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is for assignment 
upon a showing of unfavorable ankylosis of the entire 
thoracolumbar spine.

A note after the General Rating Formula for Diseases and Injuries 
of the Spine specifies that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, should be separately evaluated under an appropriate 
Diagnostic Code.  Note (2) to the General Rating Formula explains 
that for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.

Another Diagnostic Code that is also considered in this case is 
Diagnostic Code 5243 for intervertebral disc syndrome.  See  38 
C.F.R. § 4.71a, Diagnostic Code 5243.  Under Diagnostic Code 
5243, intervertebral disc syndrome is evaluated under either the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
upon Incapacitating Episodes, whichever results in the higher 
rating.  The Formula for Rating Intervertebral Disc Syndrome 
provides for a 20 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least two 
weeks, but less than four weeks during the past twelve months; a 
40 percent evaluation was assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than six 
weeks during the past twelve months; and a 60 percent evaluation 
was assigned for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  A note 
following the Diagnostic Code defines an incapacitating episode 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, note 1.  Note 2 provides for separate evaluations if 
intervertebral disc syndrome is present in more than one spinal 
segment if the effects are distinct.

Turning to the merits of the claim, the Veteran's service 
treatment records have been associated with the claims file and 
reflect treatment for low back symptomatology.  However, these 
records do not include objective findings from any range of 
motion testing that may have been performed on the Veteran's low 
back.  

An initial private assessment record dated in May 2006 documents 
the Veteran's report of nonspecific back pain for several years.  
He reported that his pain traveled down his left leg, where he 
also experienced occasional tingling.  The physical examination 
revealed tenderness on the left paralumbar musculature, muscle 
spasms, and mild swelling.  Flexion was to 90 degrees and 
extension was to 20 degrees.  The Veteran toe and heel walked 
without assistance.  Sensation was intact in the lower 
extremities.  The assessment was facet change in the lumbar spine 
with radicular symptoms.  

Subsequent private treatment records show continued treatment for 
the Veteran's low back symptomatology, to include the use of 
prescription pain medication, and steroid injections.  In July 
2006, the Veteran reported experiencing no improvement in his 
back pain and that he mostly experienced pain after working, 
which involving lifting, pushing, and pulling all day.  At the 
time of the examination, the Veteran demonstrated flexion to 90 
degrees, with some pain, and extension to 30 degrees.  An August 
2006 private treatment record shows that the Veteran was assessed 
as having lumbar spine flexion to 60 degrees prior to the onset 
of pain, and extension to 20 degrees, with pain and radiation 
into the right buttock.  Lateral flexion and rotation were 
without difficulty.  

The Veteran was noted to have previously received steroid 
injections to relieve his back pain in a January 2007 private 
treatment record; on the physical examination, he demonstrated 
full lumbar range of motion, normal spinal posture, normal 
lordosis, and reverse lumbar curve on flexion.  He denied loss of 
bowel or bladder function, but reported continuing low back pain, 
with radiation, and intermittent paresthesias.  He was noted to 
work regularly as a delivery driver and reported increased pain 
with prolonged sitting, bending, lifting, and extension.  The 
magnetic resonance imaging (MRI) study of the spine revealed 
multiple levels of degenerative lumbar disc disease and multiple 
disc protrusions.  

Additional private treatment records show further treatment for 
the Veteran's low back disability.  In May 2007, he reported 
having received three epidural steroid injections, which did not 
help to alleviate his back pain.  The Veteran reported continued 
pain in his low back and left lower extremity in August 2007; 
exacerbating factors were reported to include bending forward, 
twisting.  He denied any bowel or bladder changes or gait 
instability.  In September 2007, the Veteran indicated that his 
low back pain was associated with occasional pain down to the 
lower extremities and left leg numbness.  Following a physical 
examination, the assessment was lumbar spondylosis and left L5 
radiculitis.  These records show that the Veteran underwent 
surgery on his thoracolumbar spine in January 2008, which 
involved a facetectomy and wide foraminotomy, neuroforaminal 
decompression of the L5 nerve root, transforaminal interbody disc 
fusion, and pedicle screw fixation.  In March 2008, the Veteran 
reported that the severe sciatic pain in his left leg had 
resolved.  In April 2008, he was advised that he could return to 
work in May 2008, however, he was restricted from lifting more 
than thirty pounds for the following six weeks.

In May 2008, the Veteran underwent a VA spine examination to 
assess the severity of his low back symptomatology.  He reported 
that his low back disability was manifested by decreased motion, 
stiffness, weakness, and pain, with radiation to his posterior 
upper and lower extremities, bilaterally.  The Veteran denied a 
history of bladder or bowel symptoms, erectile dysfunction, 
numbness, paresthesias, or leg or foot weakness.  He was noted to 
use prescription pain medication as needed, with a fair response.  
The Veteran reported that he experienced back pain daily and 
flare ups of his symptoms every two to three weeks, lasting a 
duration of one to two days.  He described the extent of the 
additional limitation or function impairments as a mild.  The 
Veteran reported having an incapacitation episode of the 
thoracolumbar region in December 2005, for a duration of two 
weeks.  He stated that he was able to walk one to three miles.  


On the physical examination, the Veteran demonstrated a normal 
posture and gait.  The visual inspection of the thoracic spine 
was negative for any abnormal spinal curvatures.  No spasms, 
atrophy, guarding, pain with motion, tenderness, or weakness was 
observed.  The Veteran demonstrated flexion of the thoracolumbar 
spine on active range of motion from 0 to 78 degrees, with pain 
at 40 degrees and flexion on passive range of motion from 0 to 80 
degrees, with pain at 40 degrees.  Pain was noted after 
repetitive use, but there was no additional loss of motion.  
Extension was from 0 to 20 degrees on both active and passive 
range motion.  Right lateral flexion on active range of motion 
was from 0 to 20 degrees, with pain at 18 degrees, and 0 to 25 
degrees on passive range of motion, with pain at 18 degrees.  
Left lateral flexion on both active and passive range of motion 
was from 0 to 20 degrees, with pain at 18 degrees.  The Veteran 
demonstrated pain after repetitive use on lateral range of motion 
testing, and his resisted isometric movement was impaired likely 
due to pain.  Lateral rotation was from 0 to 30 degrees, 
bilaterally.  The Lasegue's sign was negative.

The examiner noted that the Veteran was employed as a delivery 
driver and that he was briefly unemployed in January 2008 after 
undergoing surgery on his low back.  The examiner concluded that 
the Veteran's back condition had a significant effect on his 
usual occupation, as it resulted in increased absenteeism, 
decreased mobility, pain, and problems with lifting and carrying.  
The effect of his disability on his usual daily activities ranged 
from none to severe, and he was prevented from participating in 
sports.  The examiner noted that the Veteran would be unable to 
lift his thirty pound child as easily as he would prefer.  

Subsequent private medical treatment record show additional 
reports of continuing low back symptomatology.  In July 2008, the 
Veteran reported having pain and spasms in his back, without any 
leg pain.  On the physical examination, he demonstrates negative 
straight leg raise, normal sensory function, symmetric reflexes 
of the knees and ankles, and poor spine range of motion.  The 
Veteran reported having intermittent left leg pain and numbness 
in August 2008, which he stated was worsening.  The examiner 
noted that he had return to work, although he was still having 
significant symptoms.  The impression, in part, was left leg 
numbness and pain, rule out radicular component.  In September 
2008, the Veteran reported that approximately six to eight weeks 
prior he laid down after a hard day's work and had difficulty 
getting up due to spasms in his back and occasional left leg 
pain.  However, he indicated that he could perform his job, 
although he experienced extreme lower back pain if he "stepped 
wrong" or stepped on unlevel ground.  He continued to report his 
low back and leg pain in December 2008, and stated that he had 
trouble controlling his bowels.  He denied any bowel incontinence 
and his abnormal bowel movements were attributed to his intake of 
vitamin supplements.  The physical examination revealed limited 
range of motion and tenderness in the low back.  The Veteran 
demonstrated more pain with flexion and there were no reflex or 
strength deficits in the lower extremities.  

Based on the foregoing, the Board finds that an initial 20 
percent disability rating is warranted for the Veteran's service-
connected low back disability prior to January 13, 2009.  
Overall, the medical evidence reflects that the Veteran's low 
back disability was manifested by pain, limited motion, muscle 
spasms, and intermittent radiating leg pain and numbness.  The 
private medical records associated with the claims file reflect 
that the Veteran's lumbar spine flexion ranged from 60 to 90 
degrees, including pain.  Significant here is the May 2008 VA 
examination report, reflecting that the Veteran had forward 
flexion to only 40 degrees on active and passive range motion 
testing.  As noted above, forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine was not 
greater than 120 degrees warrants a 20 percent disability rating.  
See Diagnostic Code 5242.   While, the Veteran was also noted to 
demonstrate forward flexion to at least 78 degrees during the May 
2008 VA examination, the Board must give consideration to any 
additional limitations caused by such things as pain or excess 
fatigability when determining the level of functional loss due to 
the Veteran's lumbar spine disability.  See DeLuca, 8 Vet. App. 
202.  As such, the Board finds that resolving all reasonable 
doubt in the Veteran's favor, the next higher 20 percent 
disability rating for the Veteran's low back disability is 
warranted prior to January 13, 2009, as a result of the 
additional functional impairment caused by pain under Diagnostic 
Code 5242.  In reaching this determination, the Board finds the 
May 2008, VA examination report to be especially probative 
evidence of the functional impairment caused by the Veteran's 
pain and limitation of motion.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).

However, the Board finds that a disability rating higher than 20 
percent disabling is not warranted for the Veteran's low back 
disability.  As previously discussed, forward flexion of the 
thoracolumbar spine to 30 degrees or less or unfavorable 
anklyosis of the entire thoracolumbar spine warrants a 40 percent 
disability rating.  As shown in the May 2008 VA spine examination 
report, and discussed in the preceding paragraph, the Veteran is 
able to perform forward flexion to at least 30 degrees without 
pain.  The report reflects that loss of motion on repetitive use 
was from zero to 40 degrees, which still exceeds the limitation 
of motion required for a 40 percent disability rating.  The Board 
acknowledges the Veteran's report of experiencing a single 
incapaciting episode in December 2005, there is no indication 
that he required bed rest prescribed by a physician during this 
time.  Moreover, he reported his incapaciting episode to last for 
only two weeks.  Essentially, there is no objective evidence the 
Veteran sustained at least four weeks of incapacitating episodes 
requiring bed rest and treatment by a physician during the period 
on appeal to warrant a rating under the diagnostic code provision 
for intervertebral disc syndrome.  Overall, the competent medical 
evidence of record does not show that a disability rating in 
excess of 20 percent disabling is warranted at any time prior to 
January 13, 2009.  

The Board has also considered whether an increased evaluation is 
warranted based upon the granting of a separate neurologic 
disability related to the lumbar spine.  In this regard, the 
Board observes that Veteran's documented reports of intermittent 
radiculopathy is already evaluated as part of his low back 
disability and is contemplated in the disability rating herein 
assigned.  The objective medical evidence of record does not show 
any additional radiculopathy symptomatology that is not already 
contemplated by the currently assigned disability rating.  The 
Veteran has denied experiencing erectile dysfunction or bladder 
symptoms.  While he reported in December 2008 that he had 
difficulty controlling his bowel, his symptoms were attributed to 
his intake of vitamin supplements and he did not experience any 
bowel incontinence.  Essentially, there are no bowel impairments 
that have been attributed to the Veteran's low back disability.  
The Board is not able to identify any further evidence of 
neurological symptomatology associated with the service-connected 
low back disability.  Therefore, a separate rating is not 
warranted for neurological impairment, as no such impairment is 
shown.   

The Board has considered the Veteran's statements as to the 
nature and severity of his low back symptomatology.  The Veteran 
is certainly competent to report that his symptoms are worse.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular rating, VA must 
only consider the factors as enumerated in the rating criteria 
discussed above, which in part involves the examination of 
clinical data gathered by competent medical professionals.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that 
the Veteran argues or suggests that the clinical data supports an 
increased evaluation in excess of what has been assigned or that 
the rating criteria should not be employed, he is not competent 
to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be competent in 
order for his statements or testimony to be probative as to the 
facts under consideration).   

Additionally, the Board has considered whether the Veteran's 
claim warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In 
Thun v. Peake, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular consideration is 
warranted.  See 22 Vet. App. 111 (2008).  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

The Board has considered the Veteran's reports and the evidence 
related to the impact his service-connected low back disability 
has on his ability to work and perform the daily activities of 
living.  As has been explained fully herein, the Board finds that 
the disability rating that has been assigned for his low back 
disability contemplates the level of impairment reported by the 
Veteran and there is no aspect of the Veteran's disability that 
is not contemplated by the schedular criteria.  Indeed, while a 
higher rating is available for the Veteran's disability, his 
symptomatology simply does not meet the criteria for a higher 
rating at any time during the period currently on appeal.  For 
the aforementioned reasons, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

In sum, the evidence of record supports the award of a 20 percent 
disability rating, but no greater, for the Veteran's low back 
disability prior to January 13, 2009.  As there appears to be no 
identifiable period on appeal during which this disability 
manifested symptoms meriting a disability rating in excess of the 
20 percent disability rating assigned herein, any additional 
staged ratings are not warranted.  See Fenderson, 12 Vet. App. at 
119.  


ORDER

An initial 20 percent disability rating, but no greater, for a 
low back disability prior to January 13, 2009, is granted, 
subject to the laws and regulations governing monetary awards.


REMAND


Unfortunately, a remand is required with respect to the claim for 
an increased rating from January 13, 2009.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A; 38 C.F.R. § 3.159(c).


Here, the Veteran has asserted that his service-connected low 
back disability is worse than what is reflected by the currently 
assigned 20 percent disability rating.  During the April 2010 
video conference hearing, the Veteran testified that his low back 
disability has gotten worse in the previous six months.  He 
essentially stated that the limitations of his range of motion 
had become more severe, that he had loss strength in his left 
leg, and that he had fallen on several occasions.  Additionally, 
he testified that he underwent surgery on his back in July 2009.  
Thus, the Veteran has essentially asserted that his low back 
disability has gotten worse since his last VA examination in 
January 2009.  In light of the fact that the Veteran's assertions 
as to the increased severity of his low back disability, the 
Board finds that an additional examination is warranted.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, the duty 
to assist requires a medical examination when such examination is 
necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(4).

Additionally, the Veteran testified during the April 2010 video 
conference hearing that he underwent a second surgery on his back 
in July 2009.  However, medical treatment records associated with 
the reported surgery have not been associated with the claims 
file.  On remand, the RO/AMC should contact the Veteran and 
request that he identify any outstanding records associated with 
the reported July 2009 low back surgery.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(c), (d).  

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC shall contact the Veteran and 
request that he identify any outstanding 
medical treatment records, to include any 
records associated with the reported July 
2009 low back surgery.  Thereafter, the 
RO/AMC shall make arrangements to obtain all 
medical records identified by the Veteran.  
The medical records obtained, if any, should 
be associated with the claims file.

2.  Thereafter, the RO/AMC shall schedule the 
Veteran for an appropriate examination to 
ascertain the severity and manifestations of 
his service-connected low back disability.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  

The examiner shall review all pertinent 
records associated with the claims file, and 
following this review and examination, the 
examiner shall report all complaints and 
clinical findings pertaining to the Veteran's 
back disability in detail.  The examiner is 
asked to address the following:

(a) Provide the range of motion of the lumbar 
spine (extension, forward flexion, left and 
right lateral flexion and left and right 
rotation), expressed in degrees. 
 
(b) Determine whether the back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected back disorder and, if feasible, 
these determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  
Finally, the examiner should express an 
opinion on whether pain could significantly 
limit functional ability during flare-ups or 
when the back is used repeatedly over a 
period of time.  This determination should 
also, if feasible, be portrayed in terms of 
the degree of additional range of motion loss 
due to pain on use or during flare-ups. 
 
(c) Identify any associated neurological 
disorders associated with the service-
connected low back disorder.  The severity of 
each neurological sign and symptom should be 
reported.  Provide an opinion as to whether 
any neurological symptomatology equates to 
"mild," "moderate," "moderately severe" 
or "severe," incomplete paralysis or 
complete paralysis of the associated nerve.  
Moreover, state whether any other nerve is 
affected and if so state the severity of the 
impairment of the nerve affected. 
 
(d) State whether the Veteran has 
intervertebral disc syndrome.  If so, state 
whether the intervertebral disc syndrome 
results in incapacitating episodes, and if 
so, the duration of the episodes over the 
past 12 months should be reported.  The 
examiner should note that for VA purposes an 
incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.

The examiner shall provide a clear rationale 
for all opinions expressed, to include a 
discussion of the facts and medical 
principles involved.  However, if the 
requested opinion cannot be provided without 
resort to speculation, the examiner should so 
state and explain why an opinion cannot be 
provided without resort to speculation.  

3.  Upon completion of the foregoing tasks, 
the RO/AMC shall readjudicate the Veteran's 
claim for an increased rating for his 
service-connected low back disability.  If 
the decision remains adverse to the Veteran, 
he and his representative should be furnished 
with a Supplemental Statement of the Case and 
afford a reasonable period of time within 
which to respond thereto.  Thereafter, 
subject to current appellate procedures, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


